DETAILED ACTION
Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, and 24-34 are presented for examination.
Claims 1, 4, 9, 12, 18, and 21 are amended.
Claims 3, 5, 7, 11, 13, 15, 20, and 23 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-9, filed on April 08, 2022, in response to the Non-Final Rejection mailed on February 22, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, and 24-34 (renumbered as claims 1-26) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, and 24-34 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…wherein the configuration information indicates a resource block group (RBG) size, the RBG size belongs to a RBG size set, a value of each RBG size in the RBG size set and a quantity of RBG sizes in the RBG size set correspond to a system bandwidth, … and the RBG size set comprises at least two RBG sizes…” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Davydov et al., U.S. Publication No. 2016/0227520, which discloses a method in a wireless communication system comprising wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048]. The cited portions of Davydov do not disclose wherein the configuration information indicates a resource block group (RBG) size, the RBG size belongs to a RBG size set, a value of each RBG size in the RBG size set and a quantity of RBG sizes in the RBG size set correspond to a system bandwidth, and the RBG size set comprises at least two RBG sizes. Therefore, Davydov fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Chen et al., U.S. Publication No. 2013/0242947, which discloses a method wherein the RBG size belongs to a RBG size set, a value of each RBG size in the RBG size set and a quantity of RBG sizes in the RBG size set correspond to a system bandwidth [fig. 8-11, paragraphs 0061, 0062, 0065, 0076]. The cited portions of Chen do not disclose wherein the configuration information indicates a resource block group (RBG) size, and the RBG size set comprises at least two RBG sizes. Therefore, Chen fails to disclose or render obvious the above italic limitations as claimed.

Note that the third closest prior art of record is Yuk et al., U.S. Publication No. 2018/0324760, which discloses a method that describes a PRB bundling size that is aligned with UE- specific bandwidth [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060]. The cited portions of Yuk do not disclose wherein the configuration information indicates a resource block group (RBG) size, the RBG size belongs to a RBG size set, a value of each RBG size in the RBG size set and a quantity of RBG sizes in the RBG size set correspond to a system bandwidth, and the RBG size set comprises at least two RBG sizes. Therefore, Yuk fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Davydov or Chen or Yuk disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 4, 9, 12, 18, and 21, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469